Opinion issued February 2, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00281-CR
                              NO. 01-15-00282-CR
                           ———————————
                     DAVID LUIS CABRERA, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 228th District Court
                            Harris County, Texas
                   Trial Court Case Nos. 1412605 & 1412606


                         MEMORANDUM OPINION

      On January 7, 2016, appellant, David Luis Cabrera, filed motions to dismiss

these appeals. The motions to dismiss comply with Texas Rule of Appellate

Procedure 42.2(a) and no prior decision has issued in these cases. See TEX. R. APP.
P. 42.2(a), (b). Accordingly, we grant the motions and dismiss the appeals. We

dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Keyes, and Bland.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2